                                          Case 2:20-cv-02053-JCM-VCF Document 21 Filed 01/25/21 Page 1 of 3



                                     1    J Christopher Jorgensen
                                          Nevada Bar No. 5382
                                     2    Matthew R. Tsai
                                          Nevada Bar No. 14290
                                     3    LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                          3993 Howard Hughes Pkwy, Suite 600
                                     4    Las Vegas, NV 89169-5996
                                          Tel: (702) 949-8200
                                     5    Email: cjorgensen@lrrc.com
                                          Email: mtsai@lrrc.com
                                     6
                                          Attorneys for Defendant Discover
                                     7    Financial Services, LLC
                                     8                              UNITED STATES DISTRICT COURT
                                     9                                      DISTRICT OF NEVADA
                                     10   NATHALIE SANTOS, an individual,                     Case No.: 2:20-cv-02053-JCM-VCF
                                     11
                                                   Plaintiff,
3993 Howard Hughes Pkwy, Suite 600




                                     12
                                          vs.
                                     13                                                       DISCOVER FINANCIAL
                                          DISCOVER FINANCIAL SERVICES                         SERVICES, LLC’S UNOPPOSED
Las Vegas, NV 89169-5996




                                     14   LLC, a foreign limited-liability company;           MOTION TO EXTEND
                                          EQUIFAX INFORMATION SERVICES,                       DEADLINE TO RESPOND TO
                                     15   LLC, a foreign limited-liability company;           COMPLAINT
                                          EXPERIAN INFORMATION
                                     16   SOLUTIONS, INC., a foreign corporation,             (SECOND REQUEST)
                                     17            Defendant.
                                     18

                                     19            Pursuant to Federal Rule of Civil Procedure 6(b)(1)(A), Discover Financial Services,

                                     20   LLC (“Discover”), through its attorneys, respectfully requests that the Court extend the

                                     21   deadline in which Discover has to answer or otherwise respond to Plaintiff’s Complaint, by

                                     22   fourteen (14) days, through and until February 8, 2021. In support of its Motion, Discover

                                     23   states as follows:

                                     24            1.       Plaintiff’s Complaint was filed on November 6, 2020. ECF No. 1.

                                     25            2.       After executing a waiver of service, Discover's deadline to respond to the

                                     26   Plaintiff’s Complaint was January 11, 2021.

                                     27            3.       Discover previously moved to extend its deadline by 14 days, through

                                     28   January 25, 2021 (“First Request”), which was granted by the Court. ECF No. 16.


                                          113380241.1
                                          Case 2:20-cv-02053-JCM-VCF Document 21 Filed 01/25/21 Page 2 of 3



                                     1             4.    Discover now respectfully requests that the Court extend Discover's deadline
                                     2    to respond to the Complaint by 14 days through and including February 8, 2021 (“Second
                                     3    Request”).
                                     4             5.    Discover’s Second Request is brought in good faith and not made to
                                     5    unnecessarily delay discovery or the proceedings in this matter. The parties anticipate a
                                     6    resolution of this matter and seek additional time to further gather and review information
                                     7    and finalize documentation.
                                     8             6.    No party will be prejudiced by the Second Request nor, respectfully, will the
                                     9    extension unduly burden the Court.
                                     10            7.    Counsel for Discover sought concurrence to this Motion from counsel for
                                     11   Plaintiff and concurrence was obtained to extend the deadline to February 8, 2021. Counsel
3993 Howard Hughes Pkwy, Suite 600




                                     12   for Plaintiff has agreed to extend the response deadline by fourteen (14) days.
                                     13            WHEREFORE defendant Discover respectfully requests that the Court grant its
Las Vegas, NV 89169-5996




                                     14   Unopposed Motion to Extend Deadline to Respond to Complaint (Second Request),
                                     15   extending its deadline to answer or otherwise respond to Plaintiff’s Complaint through and
                                     16   until February 8, 2021, and award such other relief the Court deems just and proper.
                                     17            DATED this 22nd day of January, 2021.
                                     18                                            LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                     19                                                /s/ Matthew R. Tsai
                                                                                   J Christopher Jorgensen (NBN 5382)
                                     20                                            Matthew R. Tsai (NBN 14290)
                                                                                   3993 Howard Hughes Pkwy, Suite 600
                                     21                                            Las Vegas, NV 89169-599
                                                                                   Attorneys for Defendant Discover Financial
                                     22                                            Services, LLC
                                     23
                                                                               ORDER
                                     24
                                                                                       IT IS SO ORDERED.
                                     25

                                     26
                                                                                       United States Magistrate Judge
                                     27                                                         1-25-2021
                                                                                       Dated:
                                     28

                                                                                           2
                                          113380241.1
                                          Case 2:20-cv-02053-JCM-VCF Document 21 Filed 01/25/21 Page 3 of 3



                                     1                                  CERTIFICATE OF SERVICE
                                     2             I hereby certify that on this 22nd day of January, 2021, I caused a true and accurate

                                     3    copy of the foregoing document entitled Discover Financial Services, LLC’s Unopposed

                                     4    Motion to Extend Deadline to Respond to Complaint to be filed with the Clerk of the

                                     5    Court via the CM/ECF system, which will send an electronic copy to all interested parties.

                                     6

                                     7
                                                                                          /s/ Annette Jaramillo
                                     8                                                   An employee of Lewis Roca
                                     9                                                   Rothgerber Christie LLP

                                     10

                                     11
3993 Howard Hughes Pkwy, Suite 600




                                     12

                                     13
Las Vegas, NV 89169-5996




                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                             3
                                          113380241.1
